STEWART, Judge
(dissenting).
I dissent from the majority opinion because the evidence introduced shows beyond dispute that petitioner is entitled to be paid immediately $37,896.88, the amount involved in the proceeding. The majority opinion concedes the circuit judge has advanced no “reasonable justification for declining to let” petitioner have this sum of money it is asking us to direct the trial court to distribute.
The majority opinion states that, although the refusal to pay over the $37,896.88 may result in an irreparable loss, the injury thereby occasioned will not be so great “as *803to justify the extraordinary relief demanded.”
How can this Court say the injury inflicted by the denial of the right by petitioner to have the $37,896.88 in hand at once will not be great? How much damage must a litigant suffer before this Court will act to give him relief ? The loss of interest on the sum each day, computed at 6% per annum, would aggregate $6.22. This amount would provide an average family with its daily minimum requirements. We pass up any discussion about the need of a going business concern to have the whole sum available for any financial necessity or investment advantage that might arise.
Furthermore, it is uncertain when this case will be disposed of by the trial court. Truly this is an instance where, for no reason that the record before us indicates, petitioner may be refused, for an indefinite period of time, the right to be vested with property to which he is entitled.
I would grant a writ of mandamus.